Citation Nr: 1539460	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  08-21 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include on a secondary basis.  

2.  Entitlement to an increased rating for residuals of a shell fragment wound (SFW) to the left thigh, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Mullins, Counsel



INTRODUCTION

The Veteran had active service from December 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Milwaukee, Wisconsin, which, in relevant part, denied service connection for GERD, claimed as secondary to the service-connected PTSD, and denied an increased rating in excess of 10 percent for residuals of a left thigh SFW.

Upon review, the information of record reveals that following the October 2007 rating decision, VA received a timely notice of disagreement (NOD) from the Veteran in December 2007, regarding the issues of service connection for GERD as secondary to the service-connected PTSD, and an increased evaluation for residuals of a left thigh SFW.  In April 2008, VA received additional evidence from the Veteran regarding the issue of service connection for GERD.  In July 2008, the Agency of Original Jurisdiction (AOJ) furnished the Veteran a statement of the case (SOC) that addressed the issue of entitlement to service connection for GERD, claimed as secondary to the service-connected PTSD.  In July 2008, VA received a timely substantive appeal (VA Form 9) from the Veteran regarding the GERD issue.  Therefore, the Board has always had jurisdiction over this issue and referral was improper.  As for the issue of entitlement to an increased evaluation for residuals a left thigh SFW, the AOJ furnished the Veteran a SOC in September 2008, which addressed that issue.  The information of record does not reflect that the Veteran completed the appeal of this issue to the Board in a timely fashion.  Nonetheless, because the Board has inadvertently added this issue in its prior remand, the Board waives the filing of a substantive appeal and now has jurisdiction over this issue as well.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus, VA may waive any question of timeliness in the filing of a substantive appeal).

For these reasons, the Board's actions were inadvertent when it referred the issues currently on appeal to the AOJ for initial adjudication in the May 2009 Board decision, stating that these claims had not yet been adjudicated by the RO, and when it again addressed these issues in the body of the May 2013 remand and in the instruction paragraphs contained therein, claiming that no action had been taken since the May 2009 Board decision.  As a remedy, the Board is required to place these issues in their proper procedural posture, and thus amends to correct the May 2013 remand to reflect the appropriate development pertinent to the GERD and left thigh SFW issues.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

As previously noted, the Veteran contends that he is entitled to service connection for GERD including on a secondary basis, and to an increased rating for residuals of a left thigh SFW.  Although the Board regrets the additional delay, a remand is necessary to accord the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

GERD

The Board notes that there are three opinions (a March 2006 private opinion, a March 2008 private opinion, and a May 2008 VA opinion), which concern the issue of entitlement to service connection for GERD, but finds that such opinions are incomplete for purposes of rendering a decision.  The record presently contains an opinion from a private physician, Dr. M.G.O, dated March 2006.  According to this physician, there was "a good chance" that GERD "may be aggravated by" PTSD.  This opinion, however, is incomplete because it is expressed in speculative language, which does not provide any medical guidance as to the question to etiology.

Dr. M.G.O submitted an additional opinion in March 2008, and it was her impression that the Veteran's PTSD aggravated his GERD.  She noted that the Veteran also had considerable pain related to his previous right shoulder injury and left leg injury, and expressed the opinion that it was more likely than not that the Veteran's combination of problems aggravated his GERD.  This opinion, however, is incomplete because it does not provide a rationale that explains the medical bases for her conclusions.

The Veteran was subsequently afforded a VA examination regarding the etiology of his GERD in May 2008.  The examiner reviewed the above opinions, but concluded that based on the current examination and a review of medical literature, there was no evidence that the Veteran's PTSD caused his GERD.  While stress can temporarily aggravate reflux symptoms, there is no evidence that PTSD had permanently aggravated the Veteran's GERD beyond the normal progression.  The VA examiner also expressed the opinion that the Veteran's GERD was not secondary to, or aggravated by his shell fragment wounds.  While the May 2008 examiner provided a rationale in support of the opinion that GERD was neither caused nor aggravated by the service-connected PTSD, this opinion report is incomplete because the examiner provided no rationale that explains the medical basis for the conclusion that the Veteran's GERD was not secondary to his shell fragment wounds.

The record evidence reflects that the Veteran is also service-connected for a number of additional disabilities, including cervical spine disease and migraine headaches.  Accordingly, as the combined effect of the Veteran's service-connected conditions has been indicated, but has not been fully explored, as an etiological basis for the Veteran's GERD, a clarifying opinion should be obtained to determine whether his GERD was either caused by, or has been aggravated by his service-connected PTSD, shell fragment wounds, or any other service-connected disability or disabilities in conjunction.

Residuals of Left Thigh SFW

As for the Veteran's claim for an increased evaluation for his SFW of the left thigh, he must be scheduled for a more recent examination to determine the current level of severity of this condition.  The most recent examination took place in May 2008.  Since this time, the Veteran has submitted numerous statements, including August 2013 statements from treatment providers alleging that there had been an increase in the Veteran's left thigh pain.

Other Considerations

Lastly, the most recent record of VA medical treatment associated with the Veteran's claims file (Virtual VA) is dated May 2014.  Records prepared since this time should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he provide the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who have treated him since May 2014.  After securing the necessary releases, the AOJ should obtain any records properly identified by the Veteran, which are not already of record.  All attempts to obtain these records should be documented in the claims file.  If the AOJ cannot obtain records properly identified by the Veteran, a notation to that effect should be inserted in the claims file.  The Veteran should be notified of unsuccessful attempts to obtain records properly identified, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Advise the Veteran that he may submit a supplemental medical opinion from his treating physician (i.e., Dr. M.G.O or any other medical professional) that addresses whether the Veteran's GERD was caused or aggravated by (1) the service the service-connected PTSD with paradoxical vocal motion and panic attacks; (2) any other service-connected disability, to include the shell fragment wounds (of the right chest and left thigh), cervical degenerative disc disease with myofascial strain, right upper extremity radiculopathy, and migraine and tension headaches; or, (3) the service-connected disabilities taken in their totality.

If such an opinion is provided, the treating physician (or any other medical professional) should provide the rationale for the etiology opinion in addressing the following questions:

(a) Is it at least as likely as not that the Veteran's GERD was either caused (i.e., a direct result of) or aggravated (i.e., permanently progressed at an abnormally high rate) by his service-connected PTSD with paradoxical vocal motion and panic attacks?

(b) Is it at least as likely as not that the Veteran's GERD was either caused (i.e., a direct result of) or aggravated (i.e., permanently progressed at an abnormally high rate) by any other service-connected disability, to include shell fragment wounds (of the right chest and left thigh), cervical degenerative disc disease with myofascial strain, right upper extremity radiculopathy, and migraine and tension headaches?

(c) Is it at least as likely as not that the Veteran's GERD was either caused (i.e., a direct result of) or aggravated (i.e., permanently progressed at an abnormally high rate)  by his service-connected disabilities taken in their totality?

Note: The treating physician or any other medical professional must set forth in the medical report a fully articulated rationale for each opinion expressed.  The treating physician or other medical professional should discuss the particulars of the Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  Refer the Veteran's claims file to a medical professional with appropriate expertise to provide an addendum opinion; or, if the medical professional determines that it is necessary, schedule the Veteran for a VA examination regarding the etiology of his GERD.  The Veteran's claims file and a copy of this remand must be provided to the medical professional assigned in the study of this case.  The medical professional should note in the medical report that this action has been accomplished.  The examiner is asked to perform all indicated tests and studies and address the following:

(a) Is it at least as likely as not that the Veteran's GERD was either caused (i.e., a direct result of) or aggravated (i.e., permanently progressed at an abnormally high rate) by his service-connected PTSD with paradoxical vocal motion and panic attacks?

(b) Is it at least as likely as not that the Veteran's GERD was either caused (i.e., a direct result of) or aggravated (i.e., permanently progressed at an abnormally high rate) by any other service-connected disability, to include shell fragment wounds (of the right chest and left thigh), cervical degenerative disc disease with myofascial strain, right upper extremity radiculopathy, and migraine and tension headaches?

(c) Is it at least as likely as not that the Veteran's GERD was either caused (i.e., a direct result of) or aggravated (i.e., permanently progressed at an abnormally high rate)  by his service-connected disabilities taken in their totality?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of the Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

4.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the current level of severity of the Veteran's residuals of a shell fragment wound of the left thigh.  The Veteran's claims file and a copy of this remand must be provided to the examiner assigned in this case and the examination report should reflect that these items were in fact reviewed.  The examiner is asked to perform all indicated tests and studies and describe in detail the nature and level of severity of all symptomatology associated with this disability.

In describing the Veteran's symptomatology, all of his lay assertions should be considered and discussed in the examination report.  

5.  The AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

6.  The AOJ should review the record again and then re-adjudicate the issues of entitlement to service connection for GERD, to include on a secondary basis, and entitlement to an increased rating for residuals of shell fragment wound of the left thigh, currently evaluated at 10 percent disabling.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



